Citation Nr: 1448150	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-04 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for polyploidy dermal nevi head lesions (benign neoplasm of skin), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970 and was awarded the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2012 rating decisions of the RO in Detroit, Michigan.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

Following the hearing before the Board, the Veteran submitted additional private treatment records in support of his claim with a waiver of review by the Agency of Original Jurisdiction (AOJ). 

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record). In this case, the Veteran has a diagnosis of generalized anxiety disorder.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals the February 2014 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file is currently empty.  

The issue of entitlement to service connection for polyploidy dermal nevi head lesions (benign neoplasm of skin) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam as a light weapons infantryman.

2.  The evidence is at least in equipoise with respect to whether the Veteran has current acquired psychiatric diagnoses of PTSD and generalized anxiety disorder related to events he experienced as traumatic during service.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD and a generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the foregoing, establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran served in the Republic of Vietnam as a light weapons infantryman and was awarded the Bronze Star Medal.  His stressor was conceded by the AOJ; thus there is no dispute as to the incurrence of an in-service stressor.  

With respect to a current diagnosis of an acquired psychiatric disorder, the Board notes that the evidence of record contains conflicting medical opinions.  Ultimately, however, the Board finds the evidence weighs in favor of the Veteran's claim.  

Weighing in favor of the claim is a May 2011 report from a Vet Center psychologist, Dr. F., who diagnosed PTSD and a generalized anxiety disorder due to the Veteran's experiences in service.  Dr. F. relayed that the diagnoses were related to events the Veteran experienced as traumatic during service.  Dr. F noted the Veteran's current symptoms including the following: feeling like someone is following him all the time; nightmares; daytime flashbacks triggered by helicopters, loud noise, hot, humid weather, and deer hunting; dizziness; sleep problems; anxiety; isolation; rarely talking about Vietnam; irritability; and anxiety attacks.  Dr. F. assigned a Global Assessment of Functioning (GAF) score of 55, indicating at least moderate symptoms.

Weighing against the claim are January 2012 and December 2012 VA examination reports (by the same examiner).  In both reports, the VA examiner found the Veteran met nearly all of the criteria for PTSD, except for persistent avoidance of stimuli and persistent symptoms of increased arousal.  In the December 2012 report, the examiner determined that despite Dr. F.'s notes of the Veteran's intrusive thoughts, arousal, and avoidant symptoms, there was nothing to indicate that the disturbances caused any clinically significant distress or impairment in social, occupational, or other functioning.  In both reports, the VA examiner also found that the Veteran did not have any other acquired psychiatric disorder.  However, in the December 2012 report, the examiner noted the Veteran exhibited anxiety symptoms.  Ultimately, the examiner concluded that although the Veteran had a symptom of difficulty staying at home alone and such may have been related to his experiences in Vietnam, that symptom alone did not meet the diagnostic criteria for PTSD.  

It is worth noting that the December 2012 VA examination was rendered following the Veteran's testimony before a Decision Review Officer (DRO).  Following the November 2012 DRO hearing, the DRO ordered a new VA examination as there were two conflicting opinions regarding the PTSD diagnosis.  Significantly, when reexamined in December 2012, in reaching the conclusion that the Veteran's only symptom was that he experienced difficulty staying home alone, the VA examiner failed to consider the additional symptoms reported to Dr. F. or the DRO.  

During the Veteran's hearing before the Board, he commented on the VA examiner's assessment regarding distress and impairment in social, occupational, or other functioning.  He acknowledged that he was able to work but reiterated that he feels like there is always someone in his house, even when he is alone.  He also reported panic attacks so severe that on one occasion he was hospitalized overnight because his wife thought he was having a heart attack but the event was determined to be a panic attack.  The Board finds the Veteran's statements to be competent and credible. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise regarding the existence of clinically significant distress or impairment in social, occupational, or other functioning.  The Board is not persuaded by the VA examiner's conclusion that the Veteran's current symptoms are not clinically significant when another qualified medical professional assigned a GAF indicating at least moderate symptoms.  The Board also finds that the December 2012 VA examiner's failure to consider the symptoms reported to Dr. F. and during the DRO hearing, rendered the December 2012 VA examination report inadequate.  The VA examiner should have considered the fact that the Veteran may not have wanted to discuss all of his feelings and symptoms with the examiner.  Indeed, one of the symptoms listed by Dr. F. was that the Veteran rarely talked about Vietnam.  The Board also emphasizes the Veteran's sworn statements regarding his additional symptom of obsessive rituals of checking the locks on doors and windows several times each night, always being on edge, as well as occasional panic attacks.  See Board hearing transcript as well as DRO hearing transcript.  When rendering opinions, VA examiners are asked to review all of the information of record is so that a veteran's assertions made at other times may be considered and a VA examiner has all of the pertinent information at hand to make a decision with respect to the etiology of a particular claim.  In this case, the December 2012 VA examiner did not adequately consider all pertinent evidence of record. 

The Board also emphasizes the Veteran's testimony that the VA examiner only had him complete a questionnaire and did not spend time interviewing him, which contrasted with the hours he spent with Dr. F.  See Board hearing transcript page 15.  

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for acquired psychiatric disorders including PTSD and generalized anxiety disorder is warranted because the record contains medical evidence of current disabilities, evidence of the in-service stressor, and a nexus between the in-service stressor and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014); Shedden, supra.


ORDER

Entitlement to service connection for acquired psychiatric disorders, including PTSD and generalized anxiety disorder, is granted.  


REMAND

With respect to the remaining claim on appeal, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In this case, the Veteran claims service connection for a skin disorder known as polyploidy dermal nevi head lesions.  He contends that these lesions are due to herbicide exposure.  As discussed above, he served in Vietnam and therefore, there is no dispute that he was exposed to Agent Orange in service.  However, the skin disorder at issue is not included in the list of disorders presumed to have been caused by herbicide exposure.  Nonetheless, service connection may still be warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In support of his claim, the Veteran has submitted statements from his private physician, Dr. A.  In a May 2010 letter, Dr. A. indicated that the Veteran's lesions "could be possibly" linked to Agent Orange "or possibly not."  Dr. A. also noted that "perhaps there is an equal likelihood of either being the case."  (Emphasis added).  In a March 2014 letter, Dr. A. again indicated that it was "certainly possible"  that the Veteran's lesions "could be" influenced by herbicide exposure.  Unfortunately, these opinions are too equivocal or lacking in specificity to support a decision on the merits.  

To date, the Veteran has not been afforded a VA examination or opinion with respect to the skin disorder.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination).  Accordingly, additional development of the claim is warranted and a VA opinion will be ordered by virtue of this remand.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board leaves it to the discretion of the VA clinician asked to offer the opinion whether an examination is necessary. 

Additionally, the record indicates that the Veteran receives treatment at VA for skin check-ups.  See Board hearing transcript page 13.  The May 2013 Supplemental Statement of the Case (SSOC) indicates that the most recent VA treatment records are dated from February 2010 to May 2013.  While a single March 2010 treatment record was associated with the file in July 2010, the records referenced in the May 2013 SSOC have not been associated with the Veteran's paper or electronic claims files.  Thus, any outstanding VA outpatient treatment records should be obtained.  The Veteran should also be afforded the opportunity to submit any additional evidence or private treatment records to support his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran, obtain any outstanding private records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining any outstanding treatment records, a VA opinion should be obtained so as to determine the nature and etiology of the Veteran's claimed polyploidy dermal nevi head lesions.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The Board leaves it to the discretion of the VA clinician asked to offer the opinion whether an examination is necessary.  If examined, any indicated evaluations, studies, and tests should be conducted.

The examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's polyploidy dermal nevi head lesions were caused or aggravated by service. 

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically consider the letters from Dr. A. indicating that it may be at least as likely as not that the lesions are linked to herbicide exposure. 

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


